Citation Nr: 9913628
Decision Date: 05/19/99	Archive Date: 06/24/99

DOCKET NO. 98-00 109               DATE MAY 19, 1999

On appeal from the decision of the Department of Veterans Affairs
Regional Office in Oakland, California

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim of entitlement to service connection for diabetes mellitus.

REPRESENTATION 

Veteran represented by: AMVETS

FINDINGS OF FACT

1. The veteran in this case served on active duty from November
1943 to December 1945.

2. On May 11, 1999, prior to promulgation of a decision in the
appeal. the Board received notification from the veteran that a
withdrawal of this appeal was requested.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the veteran
have been met. 38 U.S.C.A. 7105(b)(2), (d)(5) (West 1991); 38
C.F.R. 20.202, 20.204(b),(c) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. 7105, the Board may dismiss any appeal which
fails to allege specific error of fact or law in the determination
being appealed. A Substantive Appeal may be withdrawn in writing at
any time before the Board promulgates a decision. 38 C.F.R. 20.202,
20.204(b)(1998). Withdrawal may be made by an appellant or by his
or her authorized representative, except that a representative may
not withdraw a Substantive Appeal filed by an appellant personally
without the express written consent of the appellant. 38 C.F.R.
20.204(c)(1998). The veteran has personally withdrawn this appeal
and, hence, there remain no allegations of errors of fact or law
for appellate consideration. Accordingly, the Board does not have
jurisdiction to review the appeal and it is dismissed without
prejudice.

(CONTINUED ON NEXT PAGE)

2 -

ORDER

The appeal is dismissed.

J.F. GOUGH 
Member, Board of Veterans' Appeals

